NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



SADAR SADATT HUTCHINSON,                      )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-4743
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Howard L Dimmig, II, Public Defender
and Jean-Jacques A. Darius, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.